280 N.W.2d 631 (1979)
STATE of Minnesota, Appellant,
v.
William HELENBOLT, Respondent.
No. 49956.
Supreme Court of Minnesota.
June 7, 1979.
Rehearing Denied July 16, 1979.
Warren Spannaus, Atty. Gen., St. Paul, Alan L. Mitchell, County Atty., by Michael W. McNabb, Asst. County Atty., Duluth, for appellant.
*632 C. Paul Jones, Public Defender, by Mollie G. Raskind, Asst. Public Defender, Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
PER CURIAM.
This is a pretrial appeal by the state pursuant to Rule 29.03, subd. 1, Rules of Criminal Procedure, from an order of the district court denying a motion by the state to compel testimony by defendant's alleged accomplice at defendant's trial without granting the accomplice immunity from prosecution. The defendant, in a motion to dismiss, argues that the state has failed to demonstrate clearly and unequivocally that the trial court erred in its decision and that the court's ruling will have a critical impact on the outcome of the trial. Although we deny the motion to dismiss, we agree that the state has not met its burden of demonstrating error, and accordingly we affirm. See, State v. Webber, 262 N.W.2d 157 (Minn.1977).
Affirmed.